Citation Nr: 0904405	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Beth G. Cole, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active service from February 1975 to 
July 1981.  He was also certified as having thirteen years, 
six months, and twenty-six days of prior service, including 
in Vietnam from October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision of the 
Columbia, South Carolina Regional Office (RO) that denied 
service connection for cancer of the tongue, to include as 
due to Agent Orange exposure.  The appeal was later 
transferred to the Newark, New Jersey Regional Office (RO).  
In March 2007, the Board remanded this appeal for further 
development.  

In September 2008, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in October 2008.  In November 2008, the Veteran and his 
attorney were provided with a copy of the VHA opinion.  In 
January 2009, additional evidence was submitted in response 
by the Veteran and his attorney.  


FINDINGS OF FACT

The Veteran's cancer of the tongue was not present during 
service or for many years thereafter, and was not caused by 
any incident of service including Agent Orange exposure.  


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2002, a rating 
decision in July 2003, a statement of the case in March 2004, 
a supplemental statement of the case in April 2005, a 
supplemental statement of the case in May 2005, another 
supplemental statement of the case in May 2005, and a 
supplemental statement of the case in July 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a December 2007 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has cancer of the tongue that is 
related to service, to include as due to Agent Orange 
exposure in Vietnam.  

As noted above, the Veteran had verified active service from 
February 1975 to July 1981.  He was also certified as having 
thirteen years, six months, and twenty-six days of prior 
service.  A February 2006 response from the National 
Personnel Records Center indicated that the Veteran had 
service in Vietnam from October 1968 to October 1969.  

The Veteran's service medical records show no complaints, 
findings, or diagnoses of cancer of the tongue, throat, or 
neck.  

The first post-service evidence of record of any possible 
cancer of the tongue is in March 2000, decades after the 
Veteran's separation from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A March 2000 treatment entry from H. Daub, M.D., noted that 
the Veteran had a left swollen gland.  The assessment 
included neck mass, possible blocked saliva gland.  

A March 2000 report from South Jersey Imaging Associates, 
P.A., noted that the Veteran's palpable mass in the left neck 
was studied by ultrasound and that there were actually two 
discrete cystic masses.  It was reported that debris was 
noted which did move within the cysts and that no vascular 
flow was identified.  The report indicated that the smaller 
mass measured 1.25 cm by 1.2 cm and that the larger one 
measured 3 cm in each dimension.  

An April 2000 statement from D. G. Ansel, M.D., indicated 
that the Veteran had been a non-smoker since 1976 and that in 
March 2000, he developed a left neck mass not associated with 
any symptoms.  It was noted that an ultrasound of the neck 
showed two discrete cystic masses.  Dr. Ansel also reported 
that there appeared to be an extensive tumor of the left 
superglottis extending into the pyriform and vallecula.  

A May 2000 tissue examination report from Memorial Hospital 
of Burlington County indicated that a specimen from the 
Veteran's left tongue base showed fragments of a squamous 
cell polyp with no evidence of dsyplasia or carcinoma.  

A June 2000 statement from L. S. Ariaratnam, M.D., noted an 
impression of carcinoma of the tongue Stage T2, N1, M0.  A 
December 2000 statement from L. B. Holt., M.D., noted that 
the Veteran was diagnosed with squamous cell carcinoma of the 
head and neck after developing a left neck node.  It was 
noted that he underwent initial biopsy and subsequently 
received treatment with accelerated hyperfractionated 
irradiation protocol.  The impression included left base of 
the tongue cancer with left neck metastasis, status post 
biopsy and radiation therapy.  

A December 2000 statement from C. D. Cunningham, M.D., noted 
that the Veteran's problem began the previous summer when he 
developed a mass in the left neck.  It was reported that a 
work-up revealed squamous cell carcinoma involving the left 
base of the tongue and tonsillar area with neck metastasis.  

Subsequent private and VA treatment records show continued 
treatment.  The Veteran and his attorney have submitted 
several statements from R. D. Carlson, M.D., in support of 
his claim.  There are also several VA physician opinions of 
record that hold views contrary to those of Dr. Carlson.  

The Veteran underwent a VA respiratory diseases examination 
in January 2003.  The assessment was cancer of the pharynx 
considered to be an Agent Orange related tumor.  

A May 2003 opinion from a VA physician noted that the Veteran 
was provided an examination in January 2003 and that she was 
giving an additional opinion regarding the association of the 
Veteran's pharynx and base of the tongue cancer which was 
diagnosed in 2000.  The physician indicated that currently 
only respiratory cancers, which included cancer of the lungs, 
bronchus, larynx, and trachea were presumed to have resulted 
from exposure to herbicide such as Agent Orange and that, at 
that time, there was no additional information on Agent 
Orange exposure and pharynx and base of the tongue cancers.  

An August 2003 statement from Dr. Carlson noted that the 
Veteran was treated for cancer of the base of the tongue and 
that he was now three years out and regarded as cured at 
duration.  It was reported that the Veteran had applied for 
benefits associated with Agent Orange exposure from his 
service days in Vietnam, and that his claim was denied 
because it was not one of the listed types of tumors which 
included cancer of the larynx.  Dr. Carlson stated that the 
larynx was, in fact, two centimeters away from the site of 
the Veteran's tumor and that he believed that some of the 
exposures may have been the same.  Dr. Carlson indicated that 
he did not know the data to be able to say that cancer of the 
tongue base was specifically found not to be associated, or 
whether there was simply enough evidence to make a strong 
connection.  Dr. Carlson stated that "[he] thought given its 
location, 'there [was] at least a reasonable suspicion that 
there [was] an association for him."  

An October 2003 statement from the VA examiner who conducted 
the January 2003 VA respiratory diseases examination, noted 
that the Veteran was evaluated by a VA physician of the 
Otorhinology Department who determined that Agent Orange was 
not related to cancer of the base of the tongue.  The 
examiner noted that he had evaluated the Veteran in January 
2003 and stated that it was related, but that such was an 
erroneous conclusion.  The examiner reported that he 
discussed the case and reviewed the claims file with the head 
of hematology and oncology at that VA facility and such 
physician agreed totally with the VA physician (in May 2003) 
that there was no relationship between Agent Orange exposure 
and cancer of the base of the tongue.  

In a May 2005 statement, Dr. Carlson indicated that the 
Veteran was exposed to Agent Orange during his military years 
in Vietnam and that he believed the exposure was a major 
etiologic factor in his cancer.  Dr. Carlson noted that the 
most important factor in cancers of the head, neck, larynx, 
and hypolarynx (including the tongue bases), particularly, 
was tobacco smoking.  Dr. Carlson stated that the Veteran had 
not smoked in fourteen years before his diagnosis.  Dr. 
Carlson went on to discuss epidemiologic studies and referred 
to previous Board decisions.  Dr. Carlson stated that "as a 
result, tongue base cancers and larynx cancers should be 
regarded as distinctly possible results of Agent Orange".  
Dr. Carlson further commented that "it [was] likely as not 
that exposure to Agent Orange during service in Vietnam be 
regarded as the cause of the cancer of the tongue base."  In 
another May 2005 statement, Dr. Carlson reported that it had 
come to his attention that the Veteran had actually not 
smoked for twenty-four years.  Dr. Carlson stated that his 
conclusion stood strengthened.  He stated that the Veteran's 
"cancer [was] more likely than not to be the result of Agent 
Orange exposure."  

In a February 2007 statement, Dr. Carlson noted that there 
was ample evidence that respiratory cancers were strongly 
associated with exposure to Agent Orange.  It was reported 
that the Veteran's cancer was technically categorized as a 
tumor of the tongue base, formally part of the oropharynx, 
and thus not (technically) part of the respiratory tract.  
Dr. Carlson remarked that such distinction in the Veteran's 
case was without merit.  Dr. Carlson again went on to refer 
to medical texts.  Dr. Carlson stated that "it was [his] 
strong conviction that [the Veteran's] cancer should be 
accounted as a respiratory tract cancer, given the 
intermediate nature of tongue base cancers in general (. . . 
intermediate between pharyngeal and respiratory tract) and, 
particularly for him, the immediate proximity of his cancer 
to the airway itself.  Inspired carcinogens might be 
logically expected to accumulate along the glossoepiglottic 
fold by virtue of turbulent airflow, increasing the risk of 
cancer development."  

A June 2007 VA physician's opinion indicated that Dr. 
Carlson, the Veteran's physician, wrote a note stating that 
squamous cell carcinoma of the base of the tongue should be 
considered part of the respiratory tract because of reasons 
related to anatomic behavior of that area compared to other 
areas of the tongue.  The VA physician stated that while that 
opinion was interesting and appeared to have significant 
rationale, it was nonetheless speculation on Dr. Carlson's 
part.  The physician noted that "tumor registry of the Agent 
Orange program does not recognize the tongue in terms of 
causing cancer secondary to herbicide.  The physician stated 
that in his opinion, he "cannot state with any degree of 
certainty that the squamous cell carcinoma of the tongue 
[was] related to Agent Orange exposure."  

A subsequent November 2007 statement from Dr. Carlson 
essentially reviewed his previous argument.  Dr. Carlson 
stated that he believed that the Veteran's tumor "[had] a 
reasonable likelihood of having been caused, at least in 
part, by his exposure to Agent Orange."  

An October 2008 VHA opinion was provided by a 
hematology/oncology physician.  The physician discussed the 
Veteran's medical history in great detail.  The physician 
indicated that "it was his opinion that the Veteran's cancer 
of the base of the tongue [was] not causally related to his 
Agent Orange exposure by a 50 percent or greater 
probability."  The physician stated that while an 
otolaryngologist (ENT) might better suited to offer an 
opinion on the oncoanatomy as it relates to the site of 
origin for a cancer arising near the base of the tongue, 
medical oncologists rely on the American Joint Committee on 
Cancer (AJCC) Cancer Staging Manual to delineate the state of 
a head and neck cancer for treatment options.  The physician 
indicated that, historically, different primary sites in head 
and neck cancers were determined by the type of mucosa 
present in the biopsy specimen.  It was noted that stratified 
squamous epithelium covers the upper digestive tract (oral 
cavity and tongue, oropharynx, and hypopharynx) whereas 
ciliated columnar and psuedocolumnar epithelium comprise the 
upper respiratory system (nasopharynx, supraglottic, and 
subglottic larynx).  The physician reported that the staging 
manual generally placed the base of the tongue in the 
oropharynx region in head and neck primary cancers.  

The physician stated that they must rely on experts to 
evaluate the epidemiological data and retrospective case 
studies to determine causative factors in carcinogenesis.  
The physician indicated that while sympathetic to veterans 
who develop cancers associated to Agent Orange exposure, 
individual physicians could not assume any causal 
relationship to the development of cancer and a history of 
exposure to a potential carcinogen without the backing of a 
consensus opinion in the scientific community.  The physician 
reported that the ongoing assessment of Agent Orange exposure 
and the subsequent development of medical conditions, 
including cancer, was such an example.  The physician then 
listed multiple medical treatises and reports addressing the 
association between Agent Orange and certain cancers.  

The physician reported that the AJCC staging manual placed 
the base of the tongue in the oropharynx region in head and 
neck cancers.  The physician stated that the Veteran's poorly 
differentiated squamous carcinoma likely arose from the 
stratified squamous epithelium which covered the upper 
digestive tract, placing it in the "limited/suggestive 
evidence of no association" category of Agent Orange 
exposure and cancer as determined by the Institute of 
Medicine.  The physician concluded with the statement:  
"[t]herefore, I do not believe this Veteran's cancer is 
causally related to his Agent Orange exposure by a 50 percent 
or greater probability since there is no data to support such 
a link."  

The physician commented that regarding the opinion of Dr. 
Carlson as to an anatomical relationship between the upper 
digestive tract and upper respiratory system by proximity, he 
agreed that such was speculation on his part since the 
histology of the mucosa was how they differentiated the 
digestive from the respiratory system.  The physician 
remarked that if Dr. Carlson was merely trying to form an 
association of inhaled toxins to carcinogenesis of structures 
of the neck, then he agreed the tissue type was irrelevant to 
the overall exposed area.  It was noted that perhaps Dr. 
Carlson was suggesting a variant on the two-hit hypothesis in 
carcinogenesis as described in 1971 by Dr. Alfred Knudson.  
The physician indicated that Dr. Knudson proposed the two-hit 
hypothesis to explain the early onset at multiple sites in 
the body of an inherited form of cancer called hereditary 
retinoblastoma.  It was reported that inheriting one copy of 
a damaged gene present in every cell in the body was not 
sufficient to enable the Veteran's cancer to develop.  The 
physician indicated that a second hit (or loss) to the good 
copy in the gene pair could occur somatically, though, 
producing cancer.  The physician stated that it was 
interesting to speculate on the factors leading to head and 
neck cancer in Vietnam Veterans, and whether genetics, 
tobacco use, and/or Agent Orange exposure might have a 
synergistic carcinogenic effect.  The physician indicated 
that, nonetheless, that relationship had not been verified 
since there had been no link found associating digestive 
system cancers to Agent Orange exposure.  

In a January 2009 statement, Dr. Carlson indicated that he 
had reviewed the October VHA opinion and that the physician 
carefully and accurately recounted the details of the 
Veteran's cancer and the correspondence regarding his claim 
for benefits.  Dr. Carlson stated that, as he had previously 
written, the argument on the Veteran's behalf is not that his 
base of the tongue tumor fits the listing of respiratory 
cancers accepted as associated with Agent Orange exposure.  
Dr. Carlson stated that the tongue base was not normally 
included in the lists of respiratory tract tumors and that 
such was not the issue.  

Dr. Carlson reported that it was his contention that the 
Veteran had no other risk factors for tongue base cancers and 
that by virtue of its location and proximity to the 
respiratory tract (his tumor was immediately adjacent to the 
epiglottis which was so designated), Agent Orange was a 
significant contributing etiologic factor in his cancer to a 
reasonable degree of medical certainty.  Dr. Carlson 
indicated that he stood by his previous arguments and 
conclusions which were outlined by the VHA physician.  Dr. 
Carlson noted that the VHA physician acknowledged that his 
expertise was not in the specific anatomy of the airway and 
linked adjacent structures.  It was reported that such 
anatomy was the issue in this case.  Dr. Carlson stated that 
he would frame his argument further that the exposure of an 
individual to inhaled carcinogens, whether tobacco smoke or 
Agent Orange, will affect the tongue base by its very 
location.  Dr. Carlson remarked that smoking was a well 
recognized risk factor for tongue base cancer and that, 
indeed, it was by far the greatest risk factor.  Dr. Carlson 
indicated that since the exposure to smoke occurs as it 
passes the base of the tongue (and perhaps dissolved in 
secretions), inhaled carcinogens clearly contribute to tongue 
base cancer.  Dr. Carlson stated that to deny that inhaled 
Agent Orange would similarly affect the tongue base seemed to 
be a distinction without a difference.  Dr. Carlson commented 
that "[he] remained convinced that Agent Orange [was] the 
cause of [the Veteran's] cancer."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a January 2003 VA respiratory disease 
examination report related an assessment of cancer of the 
pharynx considered to be an Agent Orange related tumor.  
Additionally, a May 2003 opinion from a VA physician noted 
that the Veteran was provided an examination in January 2003 
and that she was giving an additional opinion regarding the 
association of the Veteran's pharynx and base of the tongue 
cancer which was diagnosed in 2000.  The physician indicated 
that currently only respiratory cancers, which included 
cancer of the lungs, bronchus, larynx, and trachea were 
presumed to have resulted from exposure to herbicide such as 
Agent Orange and that, at that time, there was no additional 
information on Agent Orange exposure and pharynx and base of 
the tongue cancers.  The Board observes that there is no 
indication that either the VA examiner at the examination in 
January 2003 or the VA physician in May 2003 reviewed the 
Veteran's entire claims file in rendering their opinions.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, those opinions have 
little probative value in this matter.  

The Board notes that Dr. Carson submitted multiple statements 
in support of the Veteran's claim.  In a May 2005 statement, 
Dr. Carlson indicated that the Veteran was exposed to Agent 
Orange during his military years in Vietnam and that he 
believed the exposure was a major etiologic factor in his 
cancer.  Dr. Carlson noted that the most important factor in 
cancers of the head, neck, larynx, and hypolarynx (including 
the tongue bases), particularly, was tobacco smoking.  Dr. 
Carlson stated that the Veteran had not smoked in fourteen 
years before his diagnosis.  Dr. Carlson stated that "as a 
result, tongue base cancers and larynx cancers should be 
regarded as distinctly possible results of Agent Orange".  
Dr. Carlson further commented that "it [was] likely as not 
that exposure to Agent Orange during service in Vietnam be 
regarded as the cause of the cancer of the tongue base."  In 
another May 2005 statement, Dr. Carlson stated that the 
Veteran's "cancer [was] more likely than not to be the 
result of Agent Orange exposure."  

Further, in a February 2007 statement he noted that there was 
ample evidence that respiratory cancers were strongly 
associated with exposure to Agent Orange.  Dr. Carlson 
indicated that "it was [his] strong conviction that [the 
Veteran's] cancer should be accounted as a respiratory tract 
cancer, given the intermediate nature of tongue base cancers 
in general (. . . intermediate between pharyngeal and 
respiratory tract) and, particularly for him, the immediate 
proximity of his cancer to the airway itself.  Inspired 
carcinogens might be logically expected to accumulate along 
the glossoepiglottic fold by virtue of turbulent airflow, 
increasing the risk of cancer development."  In a subsequent 
November 2007 statement, Dr. Carlson commented that he 
believed the Veteran's tumor "[had] a reasonable likelihood 
of having been caused, at least in part, by his exposure to 
Agent Orange."  The Board observes that there is no 
indication that Dr. Carlson reviewed the Veteran's entire 
claims file in providing any of his opinions.  Therefore, the 
Board finds that his opinions have reduced probative value in 
this matter.  See Swann, supra.  

The Board observes that a June 2007 VA physician's opinion 
indicated that Dr. Carlson, the Veteran's physician, wrote a 
note stating that squamous cell carcinoma of the base of the 
tongue should be considered part of the respiratory tract 
because of reasons related to anatomic behavior of that area 
compared to other areas of the tongue.  The VA physician 
stated that while that opinion was interesting and appeared 
to have significant rationale, it was nonetheless speculation 
on Dr. Carlson's part.  The physician noted that "tumor 
registry of the Agent Orange program does not recognize the 
tongue in terms of causing cancer secondary to herbicide."  
The physician stated that in his opinion, he "cannot state 
with any degree of certainty that the squamous cell carcinoma 
of the tongue [was] related to Agent Orange exposure."  The 
Board notes that although the VA physician reviewed the 
statement from Dr. Carlson, there is no indication that he 
reviewed the Veteran's entire claims file in providing his 
opinion.  Given these circumstances, the Board also finds 
that the June 2007 VA physician's opinion is of reduced 
probative value in this matter.  See Swann, supra.  

Conversely, the Board observes that an October 2003 statement 
from the VA examiner who conducted the January 2003 VA 
respiratory diseases examination (noted above) indicated that 
the Veteran was evaluated by a VA physician of the 
Otorhinology Department who determined that Agent Orange was 
not related to cancer of the base of the tongue.  The 
examiner noted that he had evaluated the Veteran in January 
2003 and stated that it was related, but that such was an 
erroneous conclusion.  The examiner reported that he 
discussed the case and reviewed the claims file with the head 
of hematology and oncology at that VA facility and such 
physician agreed totally with the VA physician (in May 2003) 
that there was no relationship between Agent Orange exposure 
and cancer of the base of the tongue.  As the VA physician 
reviewed the Veteran's claims file in providing his opinion, 
the Board finds that the October 2003 opinion is very 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

Additionally, the Board notes that the October 2008 VHA 
opinion was provided by a hematology/oncology physician who 
discussed the Veteran's entire medical history in great 
detail.  The physician indicated that "it was his opinion 
that the Veteran's cancer of the base of the tongue [was] not 
causally related to his Agent Orange exposure by a 50 percent 
or greater probability."  The physician also stated that he 
felt that Dr. Carlson's opinion as to an anatomical 
relationship between the upper digestive tract and upper 
respiratory system by proximity, was speculation on his part.  
As the physician discussed the Veteran's medical history in 
great detail, discussed the opinion of Dr. Carlson, and 
provided a complete rationale for his opinion, the Board 
finds that the October 2008 VHA opinion is the most probative 
in this matter.  See Wensch, supra.  

The Board notes that in a subsequent January 2009 statement, 
Dr. Carlson specifically referred to the October 2008 VHA 
opinion.  Dr. Carlson stated that it was his contention that 
the Veteran had no other risk factors for tongue base cancers 
and that by virtue of its location and proximity to the 
respiratory tract (his tumor was immediately adjacent to the 
epiglottis which was so designated), Agent Orange was a 
significant contributing etiologic factor in his cancer to a 
reasonable degree of medical certainty.  Dr. Carlson 
indicated that he stood by his previous arguments and 
conclusions which were outlined by the VHA physician.  Dr. 
Carlson noted that the VHA physician acknowledged that his 
expertise was not in the specific anatomy of the airway and 
linked adjacent structures.  It was reported that such 
anatomy was the issue in this case.  Dr. Carlson remarked 
that smoking was a well recognized risk factor for tongue 
base cancer and that, indeed, it was by far the greatest risk 
factor.  Dr. Carlson indicated that since the exposure to 
smoke occurs as it passes the base of the tongue (and perhaps 
dissolved in secretions), inhaled carcinogens clearly 
contribute to tongue base cancer.  Dr. Carlson stated that to 
deny that inhaled Agent Orange would similarly affect the 
tongue base seemed to be a distinction without a difference.  
Dr. Carlson commented that "[he] remained convinced that 
Agent Orange [was] the cause of [the Veteran's] cancer."  
The Board observes that Dr. Carlson apparently reviewed the 
October 2003 VHA opinion in providing his latest January 2009 
opinion.  The Board notes, however, that there is no 
indication that Dr. Carlson reviewed the Veteran's entire 
claims file in providing this latest opinion.  Therefore, the 
Board finds that the January 2009 opinion from Dr. Carlson 
also has a reduced probative value in this matter.  See 
Swann, supra.  

As discussed above, the physician pursuant to the October 
2008 VHA opinion discussed the Veteran's medical history in 
great detail, discussed the previous opinions of Dr. Carlson, 
and provided a complete rationale for his opinion.  As 
previously indicated, the Board finds that the October 2008 
VHA opinion is the most probative in this matter.  See 
Wensch, supra.  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his cancer of the tongue is not 
among the diseases listed as presumptively associated with 
Agent Orange exposure.  Thus, the Veteran is not entitled to 
service connection on a presumptive basis due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The Veteran may, 
nonetheless, establish service connection if the evidence 
shows that his cancer of the tongue was, in fact, caused by 
exposure to Agent Orange or some other incident of service.  
See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the most probative medical records do 
not suggest that the Veteran's cancer of the tongue is 
related to his periods of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's present cancer of the 
tongue began many years after service, without relationship 
to service, to include any Agent Orange exposure.  

The Veteran has alleged in statements that his cancer of the 
tongue had its onset during his period of service, to include 
exposure to Agent Orange.  As a lay person, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's cancer of the tongue began many years 
after service and was not caused by any incident of service, 
including Agent Orange exposure.  The Board concludes that 
the Veteran's cancer of the tongue was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for cancer of the tongue, to include as 
due to Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


